Doster, C. J.
(concurring specially) : I base my concurrence in the decision of the majority of the court upon those grounds which uphold the validity of the repeal of exemption laws. The uniform course of decision is that a debtor has no vested right in the continuance of laws exempting his property from sale. (12 A. & E. Encycl. of L., 2d ed., 74.) The reason for these decisions is that the debtor has contracted to pay, but not with any reservation of liability to pay only out of particular property. A debtor does not make his promise to pay conditional upon his possession of unexempt property. He may refuse to pay except out of unexempt property, not because he has so contracted, but because in the grace and favor of the law he need not do so. Now, an appraisement law *536is the allowance of a conditional and temporary exemption. It exempts the debtor’s property from sale upon the condition that it does not bring — and until it does bring — the specified appraised value. Exemption and appraisement laws are grounded in the policy of the state, and do not exist for the purposes of unexpressed or implied private agreement. They may not, however, be brought into existence to the impairment of the obligation of private agreements ; that is, to the impairment of the obligation to discharge private agreements ; but the right of a debtor to shield his property under the legal policy of the state has no relation whatever to such obligations of agreement.
Johnston and Ellis, J. J., dissenting.